DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/21/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasugi et al. U.S. PGPub 2011/0227343.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasugi et al. U.S. PGPub 2011/0227343.
Regarding claims 1 and 9-11, Yasugi discloses a management system comprising: a management device (e.g. master controller/SCADA, Fig. 2 and 6, #56 and 90), comprising: a transmitter configured to transmit to a power conversion device (e.g. wind-turbine controller and wind turbine generator, Fig. 2 and 6, #52 and 10) a command requesting a state (e.g. output-power command value) of the power conversion device (e.g. pg. 2, ¶26-27; pg. 3-4, ¶45-51 and 57; pg. 6, ¶81-85; Fig. 2 and 6); and the power conversion device configured to covert power output from a distributed power source (e.g. wind turbine 
 	Regarding claim 2, Yasugi discloses the management system according to claim 1, wherein the output suppression information includes information indicating that the power conversion device is targeted for the output suppression from the distributed power source to a power grid (e.g. pg. 2, ¶26-27; pg. 3-4, ¶45-51 and 57; pg. 6, ¶81-85; Fig. 2 and 6), or indicating that the power conversion device is not targeted of the output suppression. 
 	Regarding claim 3, Yasugi discloses the management system according to claim 1, wherein the output suppression information indicates that the power conversion device is in a state of self-sustained operation or in a state of grid-connected operation (e.g. pg. 2, ¶26-27; pg. 3-4, ¶45-51 and 57; pg. 6, ¶81-85; Fig. 2 and 6). 
 	Regarding claim 4, Yasugi discloses the management system according to claim 1, wherein the output suppression information includes information indicating that the power conversion device has a function of informing that the power conversion device is performing the output suppression (e.g. reduced power demanded) (e.g. pg. 2, ¶26-27; pg. 3-4, ¶45-51 and 57; pg. 6, ¶81-85; Fig. 2 and 6), or indicating that the power conversion device does not have the function. 
 	Regarding claim 5, Yasugi discloses the management system according to claim 1, wherein the output suppression information includes information indicating that the output suppression (e.g. reduced power demand) from the or information indicating that timing corresponding to the command is a time period in which the output suppression from the distributed power source to the power grid is performed. 
 	Regarding claim 12, Yasugi discloses the management system according to claim 1, wherein the power conversion device is configured to receive an output suppression message from an external server (e.g. SCADA) (e.g. pg. 2, ¶26-27; pg. 3-4, ¶45-51 and 57; pg. 6, ¶81-85; Fig. 2 and 6), and the output suppression information indicates whether the power conversion device performs the output suppression from the distributed power source to the power grid based on the output suppression message (e.g. pg. 2, ¶26-27; pg. 3-4, ¶45-51 and 57; pg. 6, ¶81-85; Fig. 2 and 6).

Allowable Subject Matter
Claims 6-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







CK
December 10, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116